Dixon, C. J.
This case is ruled by that of Hills v. Passage, decided at the last term. 21 Wis., 294. It was referred to the judge of the circuit court in which the action was pending, by stipulation, in these words: “ It is hereby stipulated that this action be referred to Hon. Wm. P. Lyon, as sole referee, to hear and determine; and that, on filing his repoi’t, judgment may be entered with the same force and effect as upon the verdict of a jury.” The judge of a court *232being an improper person to act as referee, tbe reference to bim operated as a discontinuance of tbe action, and the judgment entered on bis report can only be sustained on tbe ground that it is expressly provided for in tbe stipulation. It is equivalent to a submission to arbitration at common law, .with this difference only, that where there is a stipulation for judgment on tbe report, judgment may be so entered as upon a plea of confession. See authorities cited in Hills v. Passage, supra. It being a mere arbitration at common law, and not under tbe statute, it follows, then, that neither tbe court in which the judgment is entered, nor this court, has any power to revise the report of the referee. The court will not do so. Dedericks Adm’r v. Richley, 19 Wend., 111, and cases cited. The court will only examine so far as to see that the judgment is authorized by the stipulation, and entered in accordance with it. If it is not, it will be reversed; otherwise, affirmed. The words of the stipulation, “with the same force and effect as upon the verdict of a jury,” were undoubtedly introduced to characterize the judgment. It was to have the same force and effect as if entered upon the verdict of a jury properly rendered. But if this were not so, and the intention was to give the court the same power and control over the report as over the verdict of a jury, still the stipulation would be useless for that purpose. The courts will not take jurisdiction to revise or set aside the award of an arbitrator, upon the mere agreement of the parties.
By the Court. — Judgment affirmed.